102 Ga. App. 412 (1960)
116 S.E.2d 512
McHUGH
v.
TRUST COMPANY OF GEORGIA.
38400.
Court of Appeals of Georgia.
Decided September 22, 1960.
Robert M. Sparks, for plaintiff in error.
Smith, Kilpatrick, Cody, Rogers & McClatchey, George B. Haley, Jr., contra.
FELTON, Chief Judge.
Although it has not been made clear to us just what a "cement separator" is, we think that it must fall within one of the following classifications: a divider or *413 curb commonly used in separating lanes of traffic or in setting apart parking spaces. Also, it could be a divider or property boundary or the perimeter of various landscaping located upon the parking lot. Any one of these can be anticipated by persons traversing a parking lot and we think that the maintenance of these structures does not constitute negligence.
It is argued by counsel for the defendant that neither the construction of a six-inch curb in its paved parking lot, nor its failure to warn the plaintiff of the presence of the curb, constitutes negligence. This position is well taken, we think, for the allegations contained in the pleadings are quite similar to several previous petitions before this court.
This court in McMullen v. Kroger Co., 84 Ga. App. 195 (65 S.E.2d 420) (1951) held that mere allegations describing a concrete bar to be dangerous were subject to general demurrer. In that case, as in the instant case, the petition failed to allege that there were any defects rendering it dangerous and that it was not the type structure which would cause a prudent person reasonably to anticipate danger.
In Ely v. Barbizon Towers, Inc., 101 Ga. App. 872 (115 S.E.2d 616) this court held that the condition of the landlord's premises did not show the risk of unreasonable danger to invitees under the circumstances alleged in the petition which could have been reasonably foreseen by the landlord.
Under the principle of law established by these cases we think that the court did not err in sustaining the general demurrer to the amended petition and in dismissing the action.
Judgment affirmed. Nichols and Bell, JJ., concur.